Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
Claims 1-3, 5-8, 16, 18-19 and 20 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 12/24/2021), Applicants filed a response and an amendment on 04/25/2022, amending claim 1 and canceling claims 9-15 is acknowledged. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered. 
Applicants' arguments filed on 04/25/2022 have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
	Claims 1-3, 5-8, 16, 18-19 and 20 are present for examination.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 1-3, 5-8, 16, 18-19 and 20 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 	

Maintained-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claim 1-3, 5-8, 16, 18-19 and 20 under 35 U.S.C. 103 as being unpatentable over Grewe et al. (Time- and –media-dependent secondary carotinoid accumulation in Haematococcus pluvialis, Biotechnology Journal (2008), 3: 1232-1244, see IDS) in view of Seyfabadi et al. (Protein, fatty acid, and pigment content of Chlorella vulgaris under different light regimes. J Appl Phycol (2011), 23: 721-726, see PTO892), and Mujtaba et al.  (Lipid production by Chlorella vulgaris after a shift from nutrient-rich to nitrogen starvation conditions. Bioresource Technology 123(2012): 279-283, see IDS) is maintained. This rejection has been discussed at length in the previous Office Action, and the rejection, is maintained as discussed previously and for the following reasons.
Independent claim 1 under Broadest Reasonable Interpretation (BRI) is drawn to method of producing algal cells comprising steps of a. cultivating algal cells in culture conditions, using a day-night cycle containing a light period and a dark period and in an amount of light that support growth, and determining the time required for one cell division of the alga in said culture conditions; b. depleting the algal cells of at least one inorganic nutrient, wherein the inorganic nutrient contains inorganic nitrogen; c. exposing the algal cells continuously during a light period of a day-night light cycle to an amount of light which is higher than in step a. wherein the amount of light has an intensity corresponding to or exceeding a light level of 1.5 x Ek of the alga and which is higher than in step a.; and d. collecting the algal cells after the lipid:chlorophyll ratio has increased up to 17-fold, when compared to the lipid:chlorophyll ratio before step c.; wherein step b. and step c. are started at the same time at a time point that occurs one cell division before and one cell division after the time when the inorganic nutrient is under a detection limit in a culturing medium, i.e. the recitation in claim 1 “the lipid:chlorophyll ratio is increased up to 17-fold”, i.e. under BRI the phrase “increased up to 17-fold” is interpreted as 0.001-fold in the lower end of the recitation “up to 17-fold”, i.e. there is NO significant increase in the lipid:chlorophyll ratio.
Regarding claims 1-3, 5-8, 16, 18-19 and 20, Grewe et al. teach   a method of producing secondary carotenoid (SC) such as astaxanthin (Ax), a carotenoid, and fatty acids (lipids including polyunsaturated fatty acids) esters as monoester or diester of said Ax of the secondary carotenoid (SC),  and accumulation of said secondary carotenoid (SC) such as astaxanthin (Ax), a carotenoid, and fatty acids (lipids) esters as monoester or diester of said astaxanthin (Ax), a carotenoid, in the green microalga Haematococcus pluvialis in environmental stress, i.e. light, wherein the H. pluvialis culture was first grown in MiEB12 medium under 50 µE m-2 s-1 light (low intensity light) continuous illumination of light for 7 days, i.e. the culture has reached stationary phase (see, Fig. 2),  and, after which the algae were transferred into nitrate deficient media (lack of nitrogen, or reduced or absent of nitrogen source), and illuminated continuously with 250 µE m-2 s-1  (high intensity light) for 46 days, which meets the limitation in claim 1 “the light period is given at the start of the day light period and the amount of light, which is higher than step a. and Grewe et al. indeed teach H. pluvialis culture was first grown in MiEB12 medium under 50 µE m-2 s-1 (low intensity) continuous illumination of light for 7 days, and followed by the algae were transferred into nitrate deficient media (nitrogen source), nitrogen deficient (reduced or absent), and illuminated continuously with 250 µE m-2 s-1  (high intensity) for 46 days, i.e. illumination continuously with 250 µE m-2 s-1  (high intensity) is higher than illumination at 50 µE m-2 s-1 (low intensity)  and illumination in nitrogen deficient medium with high intensity light continues about 12 hrs but does not rule out how long the culture should be continued because that depends on the amount of product such as SC and their fatty acids esters. Grewe et al. indeed teach  the algae were transferred into nitrate deficient media (nitrogen source), nitrogen deficient (KNO3, see Table 1), and illuminated continuously with 250 µE m-2 s-1  (high intensity) for 46 days of which initial 12 hrs after 7 days, the light intensity definitely was constant, and further teach a process for producing cell biomass of said green microalga Haematococcus pluvialis and producing the secondary carotenoids (SC), including carotenoids such astaxanthin,  chlorophyll and fatty acids esters (lipids) of carotenoids, which were measured after collection of cell and carotenoids, chlorophyll and fatty acids mono or diester of astaxanthin as Ax-ME and Ax-DE in the culture supernatants, meets the claim limitation of “collecting” (see, abstract; page 1233, right column, paragraphs 2-5; page 1234, left column, paragraph 1; page 1239, right column, paragraph 2 - page 1240, left column, line 3, Table 1-and Fig. 1, 2, 3 & 4), wherein the chlorophyll content is decreased  gradually as time of culture increased in nitrate deficient medium, however, secondary carotenoids including astaxanthin content increased as well as fatty acid monoester and diester of astaxanthin (lipids)  (Fig. 2, 5, and Table 4, and 5), and thus, the ratio of fatty acids (lipids): chlorophyll should be increased because fatty acids production is increased and chlorophyll production is decreased in nitrogen deficient medium. 
Regarding the limitations of claims 1, 7-8 and 20, of “1.5 x “Ek” or “2 x Ek” or “Ek” in the context light intensity, the specification at paragraph [0053] recites:
“Ek” is defined as light saturation, and “Ek,” = µmax / alpha, wherein alpha is the initial slope between growth rate and irradiance relationship for a given alga, and light-saturated growth rate is denoted as µmax, and a skilled person is readily able to determine the “Ek” of any algal species using methods known in the art. In an embodiment, step c. is carried out by exposing the alga to an amount of light which has an intensity corresponding to or exceeding the light level of Ek, 1.5xEk, 2xEk, or 3xEk of said alga. Preferably the amount of light has in step c. an intensity equal to or below than needed at µmax.

[0054] In an example embodiment the amount of light in step c. may be at least 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, 250, 300, 350, 400, 450, 500, 550, 600, 560, 600, 650, 700, 750, 800, 850, 900, 950, 900, 950, 1000, 1100, 1200, 1300, 1400, 1500, 1550, 1600, 1650, 1700, 1750, 1800, 1850, 1900, 1950 or 2000 µmol photons m-2 s-1. 

Since, Claim 1 does not recite any particular algal cell, and “1.5 x “Ek” value that depends on a particular algal cell, which is not absolute but approximate light intensity, and according to the instant Specification of paragraph [0053], a skilled artisan is readily able to determine the “Ek” value for light intensity, which is obvious to a skilled artisan, and “1.5 x “Ek” also could be determined by optimization process (see, KSR), which is well known in the art, and obvious to a skilled artisan. Besides, the Specification at paragraph [0054] recites the light intensities from 100 to 2000 µmol photons m-2 s-1 (see, paragraph [0054] as shown below) for step c. Thus, the light intensity 250 µE m-2 s-1 as taught by Grewe et al. is within the range of light intensity recited in paragraph [0054] of the instant Specification, and meets the claims limitation of claims 1, 7-8, and 20.
“[0054] In an example embodiment the amount of light in step c. may be at least 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, 250, 300, 350, 400, 450, 500, 550, 600, 560, 600, 650, 700, 750, 800, 850, 900, 950, 900, 950, 1000, 1100, 1200, 1300, 1400, 1500, 1550, 1600, 1650, 1700, 1750, 1800, 1850, 1900, 1950 or 2000 µmol photons m-2 s-1”, 


Regarding the limitations of claim 1 under wherein clause after step d.  which recites “step b. and c. are started at the same time at a point that occurs one cell division before and one cell division after the time, when the inorganic nutrient is under the detection limit, i.e. step b. and c. started at the same time provided that nitrogen concentration in the second stage of the culture should be under the detection limit to make it nitrogen deficient, and the culture is exposed to high intensity light, and the time of one cell division before and after is from 3 hrs to 12 hrs (see, specification at para graph [0050]), and  Grewe et al. indeed teach that algal cells were in nitrogen deficient medium and exposed to high intensity light (250 µE m-2 s-1), wherein in second stage culture medium contains no KNO3 (0 mg/L for OHM or BBM medium, see Table 1) as nitrogen source, and which is also taught by Grewe et al. because after 7 days, the nitrogen deficient medium does not contain KNO3 in OHM medium (0 mg/L) or reduced KNO3 in PET medium (8.1 mg/L, see Table 1) compared to non-deficient medium or normal medium for microalgae culture, which is about 0.25 g/L to 2.5 g/L (see, evidential reference Feng et al. WO 2012/006302, see IDS), and thus, the high intensity light  (250 µE m-2 s-1), was applied after  starting the culture of microalga cell from normal growth for 7 days in low intensity light  (50 µE m-2 s-1), which could be few hours to few days, including 7 days as taught by Grewe et al. and meets the claim limitation of claim 1, and applicants in the Specification at paragraph [0046] discloses “essentially at the same time” also support that interpretation, i.e. time of starting the culture of step b. and c. is few hours to few days. Since, there is no specific time limitation except “one cell division before and one cell division after the time”, such explanation indeed taught by Grewe et al. 
Claims 7, 8 and 20 are also included in this rejection because the Ek value for H. pluvialis, a microalga cell is inherently the same as instant application, since, applicants do not specify any specific algae cell used in the claimed method and the Examiner interprets that the algae cell used by the applicants is H. pluvialis. Because the algae H. pluvialis and method for producing algae cells and carotenoids including fatty acids (lipids) esters of the instant application and that of the reference is one and the same, Examiner takes the position that the Ek value is same as claimed in claim 20. Since the Office does not have the facilities for examining and comparing applicants' algae and corresponding Ek value with the algae and corresponding Ek value of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed Ek value and the Ek value of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Grewe et al. do not teach using a day-night cycle during cultivation (for claim 1, part c) and induction of adding nutrient depletion medium (nitrogen deficient medium) after algal cells have reached stationary growth phase (for claims 5 and 18).
However, Seyfabadi et al. teach effects of irradiance by light and photoperiod on growth rates, chlorophyll a, β-carotene (carotinoid), total proteins, and fatty acids (lipids) contents of Chlorella vulgaris, a microalgae cell in a light/dark cycle same as day/night cycle as claimed (see, abstract), and further teach that the maximum growth rate of C. vulgaris   was attain at light intensity of 100 µmol photons m-2 s-1 (moderately high light intensity) and at 16:8 light/dark photoperiod cycle (i.e. 16hr in light (day) and 8hr in dark (night)). Seyfabadi et al. also teach that Chlorophyll α and β-carotene contents significantly differed under different light regimes with chlorophyll α content lower at high irradiance and longer light duration, while β-carotene showed the inverse trend, and the total protein and fatty acids (lipid) content also significantly differed in different light regimes; the maximum percentage of protein (46%) was at 100 μmol photons m-2 s-1 and 16:8 h photoperiod, and minimum (33%) was at 37.5 µmol photons m-2 s-1 and 8:16 h photoperiod; the total saturated fatty acids (lipids) increased, while monounsaturated and polyunsaturated fatty acids decreased with increasing irradiance and light duration (see, abstract, Fig. 1 and 2, and Table 1 and 2). 
Seyfabadi et al. do not teach induction of adding nutrient depletion medium (nitrogen deficient medium) after algal cells have reached stationary growth phase (for claims 5 and 18).
However, Mujtaba et al. teach lipid production by Chlorella vulgaris, a green alga cell, after a shift from nutrient-rich to nitrogen starvation (nitrogen deficient) conditions, and further teach a two-stage process, composed of growth under nutrient-rich conditions (first stage) and the culture reach to a stationary phase followed by cultivation under nitrogen starvation and controlled conditions of phosphate, light intensity, aeration, and carbon sources was applied for lipid production by the green alga Chlorella vulgaris, and the using conditions without addition of nitrogen, 2 mg/L PO4-P, light intensity of 100 µmol/m2/s and 0.25 vvm of air, about 43% of dry cell weight accumulated as lipids after 12 h, which equates to a lipid productivity of 77.8 mg/L/d (see, abstract, pg. 280, coli 1, para 4, and Col 2, para 4). 
Therefore, before the effective filing date, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Grewe et al. Seyfabadi et al. and Mujtaba et al. to use a day-night cycle exposing light during cultivation of microalgae as Seyfabadi et al. clearly indicated that the maximum growth rate of C. vulgaris, a microalga was at light intensity of 100 µmol photons m-2 s-1 and at 16:8 light/dark photoperiod cycle (16hr in light and 8hr in dark), and culturing algal cell in nitrogen containing medium to grow the algal cell to reach growth stationary phase (stage 1) and transfer the cells in nitrogen deficient (no nitrogen) medium with light for a 12 hrs period results in the increased lipids production as taught by Mujtaba et al. and modify Grewe et al. for using day-night cycle during cultivation of algal cell for exposing light  for increased growth, carotenoids  and fatty acids (lipids) esters synthesis, and utilizing growth stationary phase of algal cell to culture in nitrogen deficient medium with light to produce increased amount of lipids as well as increased lipid:chlorophyll ratio in view of the teachings of   Grewe et al. Seyfabadi et al. and Mujtaba et al. to arrive the claimed invention. 
One of ordinary skilled in the art would have been motivated to use day light cycle in order to produce carotenoids and fatty acids (lipids) including polyunsaturated fatty acids, which is therapeutically, pharmaceutically and financially beneficial, as well as the fatty acids, lipids or esters thereof as taught by Grewe et al. Seyfabadi et al. and Mujtaba et al. produced in the micro algae could be used as a raw material for producing biofuel or biodiesel, which is commercially, and financially beneficial.. One of a skilled artisans would have been also motivated to use strong light intensity for producing expensive bioproducts from light as a carbon source, which is directly proportional to light intensity, i.e. strong light produces more carotenoids and fatty acid than weak light intensity (see, Table 2 of Seyfabadi et al. and a SnagIt image is shown below), which is commercially, and financially beneficial. One of ordinary skilled in the art would have been also motivated to use sufficient number of algal cells that reach in stationary growth phase when cultured in normal nitrogen containing medium, followed by transferring sufficient number of algal cells in nitrogen deficient medium with light intensity to increase production of lipids, a biofuel, which is commercially, and financially beneficial.

    PNG
    media_image1.png
    209
    940
    media_image1.png
    Greyscale

One of ordinary skilled in the art would have a reasonable expectation of success because Grewe et al. and Seyfabadi et al. and Mujtaba et al. could successfully produce increased amount of carotenoids (pigments), fatty acids (lipids) and esters of lipids using algal cell with high intensity light as carbon source for growth and producing nutritionally as well as therapeutically valuable products, and lipids as biofuels. Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Arguments: Applicants argue that Claim 1 recites that the lipid:chlorophyll ratio has increased up to 17- fold when compared to the lipid:chlorophyll ratio before step c. Thus, contrary to the Office's assertion i.e. on page 14 of the Official Action, the limitation of "increased up to the 17-fold" is relative to that before step c. Hence, there is a significant increase in the lipid:chlorophyll ratio. In addition, Applicant files herewith a Declaration under 37 CFR 1.132- as requested by the Office, signed by the inventor Pauliina Uronen, and which describes that the lipid:chlorophyll ratios disclosed in the cited art, Grewe, Seyfabadi and/or Mujtaba, also do not achieve the significant increase up to 17-fold relative to that before step c. as in the method of claim 1. There is no teaching, suggestion or motivation provided to the person having ordinary skill in the art, to reach the same result predictably from the cited references, individually or combined. Thus, for at least the aforementioned reasons claim 1 is nonobvious and patentable over the cited art. 
the combined references do not teach, suggest or motivate the person having ordinary skill in the art to arrive at claim 1; and there are surprising results shown for the method of claim 1 in the application that are not predictable from the cited references. 
Response: The Examiner acknowledges the filing of an Affidavit/Declaration under 37 CFR 1.132 in favor of unexpected results, however, the arguments are not persuasive because claim 1 does not recite any surprising results as discussed above and the recitation in claim 1 under BRI the phrase “increased up to 17-fold” is interpreted as 0.0001-fold in the lower end of the recitation “up to 17-fold”, i.e. there is NO significant increase in the lipid:chlorophyll ratio, and thus, the arguments of surprising results are not at all persuasive. The only surprising results would be if claim 1 is amended to recite “increased to 17-fold”, but claim 1 still recites “increased up to 17-fold”.
Therefore, the rejection is maintained.

Conclusion
Status of the claims:
Claims 1-3, 5-8, 16, 18-19 and 20 stands rejected.
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on Mon-Fri, from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner 
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent & Trademark Office
REMSEN Building, Mailbox REM 3C70, 
400 Dulany Street, Alexandria, VA 22314
Ph. 571-272-8137 and Fax 571-273-8137

	
	/IQBAL H CHOWDHURY/            Primary Examiner, Art Unit 1656